     Case 1:18-cv-00821-NONE-JDP Document 21 Filed 05/15/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JEROME LEE CROSS,                               Case No. 1:18-cv-00821-LJO-JDP
12                        Petitioner,                    ORDER TO SHOW CAUSE WHY PETITION
                                                         SHOULD NOT BE DISMISSED FOR
13             v.                                        FAILURE TO PROSECUTE
14       RICK RILL,                                      RESPONSE DUE IN THIRTY DAYS
15                        Respondent.                    ECF No. 1
16

17            Petitioner Jerome Lee Cross, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. The most recent order in this case was returned to

19   the court as undeliverable and petitioner has failed to update his address with the court. We will

20   order petitioner to show cause why his case should not be dismissed for failure to prosecute.

21   Discussion

22            On June 15, 2018, petitioner filed the instant petition, seeking relief from his conviction

23   for felony possession of an alcoholic beverage while incarcerated. Id. Petitioner stated that he

24   expected to be released from state custody this year, ECF No. 17 at 24, and it appears that

25   petitioner has been released.1 Meanwhile, petitioner’s federal habeas petition remains pending

26   1
       We have reviewed the California Department of Corrections and Rehabilitation’s inmate locator
27   listing for the petitioner and take judicial notice of it per Rule 201 of the Federal Rules of
     Evidence. See California Department of Corrections and Rehabilitation Inmate Locator,
28   https://inmatelocator.cdcr.ca.gov/ (search “Search for Inmate” for “Jerome Cross”). The inmate
                                                          1
     Case 1:18-cv-00821-NONE-JDP Document 21 Filed 05/15/20 Page 2 of 3

 1   before this court. Petitioner’s most recent filing in this case was made on December 12, 2018.

 2   ECF No. 17. In our last substantive order in the case, filed August 1, 2019, we granted

 3   petitioner’s motion to amend his petition. ECF No. 19. Although he was not required to do so,

 4   petitioner did not file an amended petition. On March 2, 2020, an administrative order directed to

 5   petitioner was returned to the court as undeliverable. For petitioner to avoid dismissal of his

 6   petition for failure to prosecute, a notice of change of address was due by May 11, 2020. See

 7   Local Rule 183(b). The court has not received an updated address.

 8           To manage its docket effectively, the court imposes deadlines on litigants and requires

 9   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute.

10   See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689

11   (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a district court has a duty to

12   administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.

13   Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1. The court will give petitioner a

14   chance to explain why the court should not dismiss the case for his failure to prosecute.

15   Petitioner’s failure to respond to this order will constitute a failure to comply with a court order

16   and will result in dismissal of the petition.

17   Order

18           Within thirty days from the date of service of this order, petitioner must show cause why

19   the court should not dismiss his case for failure to prosecute.

20
21

22

23

24   locator states that there are “no records matching that criteria.” Even so, a lack of custody does
     not render the instant petition moot. See Spencer v. Kemna, 523 U.S. 1, 7 (1998). But, once
25   custody has ended, “some concrete and continuing injury” other than detention—a “collateral
26   consequence”—must exist if a habeas petition is to be maintained. See id. When a habeas
     petitioner challenges his underlying criminal conviction, as the petitioner has done here, collateral
27   consequences are presumed to exist, even after a petitioner has been released from custody. See
     id.
28
                                                        2
     Case 1:18-cv-00821-NONE-JDP Document 21 Filed 05/15/20 Page 3 of 3

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     May 14, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
